OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN




flormruble ,i. L. '&¶~&a
County kttorney, Vlotorl6    Couinty
sflatorla, TexM
46
47
                                                                             49

Honorable W. I..lNwar4~. Viotorla - w&m             5,




oomwdltlte         as oannot be reasonably   dismertlzled,   eta..   . .I
      Further dieou~leion    ol’ the lengths of vehioles under ~rtlole
827a , Seotione 2 and 3, are found in this Department*s Opinion No.
o-1280.   The question therein waked ua8t        Doss B speoial permit,
whloh allows a length of mere than 43 feet, Imply the right of a
oarrler to haul a load wmwlll            extend more than 3 feel) In front
and more than 4 temn        the rear of his v-e.         The Opinion quot-
e& 9x2,      Art.  327a, in full,    and alro paragraph (0) or SIotion 3,
of said Artiolo.      It then oontinuedr
             *As you hats indioaired in the quoted portion or
              your letter,  Sea. 2, of Art. 827a make8 protie*
              Ion ior the leeuanoe of ,apeoial permit6 for the
              operation war 8ta*e highway6 of over*lto    equfp-
              men%, In the erent suoh equi~nt    is~neoresary
              ior the iiransporta8ion 0r            , oversi54
                                                    ot be reasoq-




             *Tou will note that paragraph (d), Sea. 3, Art.
              827a provides that *no oehiole or oombinatloa ot
              vehloler  ehall oarrg a load whioh extends     more
              than S fee* beyond the front thereof,    nor,-
              ae hereinbefore  provided, more than 4 feet rseyo
              he rear theN)of.w
             wconetruing together all of the abore uoted atatu-
              tsry provieions,   we rind that the LegP8latuFe pro-
              hiblted any vehfole or acmnblnation of vehfoles tram
              oarrying ca load whioh extended more than 3 feet be-
              yona the rsont or the vehlole o???imbination,   and
              did not provide for any exoeption to this require-
              ment;    b t the wording or paragraph fd), Sec. 3, Art.
              827a makte it equally olaar that the Legislature    did
              antloipate   that an overlength load ml&t extend Ip8~%
              than 4 feet beyond the rear of the oonveying VehlOle
              or .co@bination of rehloles."
   - -   tiiall4
               reet   flsm   tbma
  3’ 0
MmhYe